DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.

Claim Status
Claims 23-43 are pending.
Claim 23 are currently amended and claim 43 is new.
Claims 1-22 were cancelled.
Claims 27-28 and 30-31 are withdrawn as being directed to a non-elected invention, the election having been made on 1/23/2020.
Claims 23-26, 29, and 32-43 have been examined.

Priority
This application is a DIV of 14/895,606 filed on 12/03/2015 (PAT 10253071),
14/895,606 is a 371 of PCT/US2014/039308 filed on 05/23/2014,

The examiner noticed that all restricted groups were rejoined in the issued patent 10253071, but a method of treating cancer by administering a glycoprotein was NOT restricted or claimed during the prosecution of 14/895,606. Thus, the parent patent is qualified as a prior art for double patenting rejection of this instant application.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 23-26, 32-37, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Cummings et al. (US 2002/0026033 Al, previously cited 2/27/2020) in view of Marseigne et al. (J. Org. Chem. 1988, 53, 3621-3624, previously cited 8/25/2020). 
Claim 23 is drawn to a method of treating cancer in a subject comprising a glycopeptide comprising Y1X1Y2X2X3Y3X4X5X6Z1X7W1 (SEQ ID NO: 1), wherein at least one of Y1, Y2, and Y3 is substituted with -CH2SO3H.

    PNG
    media_image1.png
    254
    513
    media_image1.png
    Greyscale
Cummings et al. teach synthetic glycosulfopeptides having an O-glycan comprising a β~1,6 linkage to a GalNAc and three sulfated tyrosine residues shown as follows (Abstract, Fig 1B). Cummings et al. teach in vivo use of the compounds as a powerful anti-inflammatory antithrombotic, or anti-metastatic compounds to block selectin-mediated adhesion of cells [abstract, 0021], reading on the limitation of a method of treating cancer. A side-by-side comparison of Cummings's glycopeptide GSP-6 with this instant SEQ ID NO: 1 is shown as follows.
SEQ ID No:1
 
 
Y1
X1
Y2
X2
X3
Y3
X4
X5
X6
Z1
X7
W1
 
 

Criteria
 
 
Y,F
*
Y,F
*
*
Y,F
*
*
*
P/Hyp
*
S/T
 
 

GSP-6
GQAT
E
Y
E
Y
L
D
Y
D
F
L
P
E
T
E
P
PEML
SEQ-2
 
 
Y
E
Y
L
D
Y
D
F
L
P
E
T
 
 


 
 
Y
E
Y
L
D
Y
D
F
L
P
E
T
E
P

SEQ-5
 
E
Y
E
Y
L
D
Y
D
F
L
P
E
T
 
 

SEQ-6
 
E
Y
E
Y
L
D
Y
D
F
L
P
E
T
E
 

SEQ-7
 
E
Y
E
Y
L
D
Y
D
F
L
P
E
T
E
P


*means any amino acid and at least one of Y1-Y3 substituted with -CH2SO3H.
Cummings et al. do not explicitly teach GSP-6 glycopeptide comprising a tyrosine substituted with -CH2SO3H. 

    PNG
    media_image2.png
    199
    185
    media_image2.png
    Greyscale
Marseigne et al. teach “Synthesis of New Amino Acids Mimicking Sulfated and Phosphorylated Tyrosine Residues” (Title). Marseigne et al. teach the ester bond of tyrosine O-sulfate is remarkably acid labile and likely to be hydrolyzed and results in preventing the widespread use of natural compounds containing tyrosine O-sulfate residues for pharmacological investigations (p3621, col 2, para 1). Marseigne et al. teach the use of a synthetic sulfated tyrosine analog of compound 6 comprising methanesulfonic acid derivative shown as follows to enhance the chemical stability of compounds containing tyrosine O-sulfate (p3621, col 2, last para bridging to p3622, scheme 1). Marseigne et al. further teach the new tyrosine analogues can be incorporated into a peptide sequence by coupling methods usually employed in peptide synthesis to generate more stable sulfated tyrosine analog peptide (p3623, col 1, para 2). Because Marseigne et al. teach the use of a synthetic sulfated tyrosine analog of compound 6 comprising methanesulfonic acid derivative to enhance the chemical stability of compounds containing tyrosine O-sulfate, one or ordinary skill in the art would have been suggested and/or motivated replace O-sulfated tyrosine residues in Cummings’s GSP-6 glycopeptide with Marseigne’s synthetic sulfated tyrosine analog of compound 6 to enhance the chemical stability of Cummings’s GSP-6 glycopeptide containing tyrosine O-sulfate, reading on at least one or all Y1-Y3 are tyrosine substituted with -CH2SO3H 
With respect to claim 26, Cummings et al. show N -acetyl neuraminic acid as the preferred sialic acid and the compound comprising sialyl Lewis X [0028, Fig 1B above].
With respect to claim 41, Cummings et al. teach anti-metastatic compounds which are able to block the Selectin-mediated adhesion of cells as "P-Selectin Deficiency Attenuates Tumor Growth and Metastasis." known in the art (Proc. Natl. Acad. Sci. USA. 1998; 95(16):9325-30, 1998), reading on the limitation of preventing tumor metastasis in the subject.
With respect to claim 42, Cummings et al. teach the treated subject are guinea pigs, dogs, cats, rats, mice, horses, cattle, sheep, and humans [0088].
One of ordinary skill in the art before the effective filing date of the claimed invention would have been suggested and/or motivated to replace tyrosine O-sulfate residues in Cummings's glycopeptide GSP-6 with Marseigne’s synthetic sulfated tyrosine analog of compound 6 comprising methanesulfonic acid derivative because Marseigne et al. teach the ester bond of tyrosine O-sulfate is remarkably acid labile subject to hydrolysis and preventing the widespread use of natural compounds containing tyrosine O-sulfate residues for pharmacological investigations (p3621, col 2, para 1). Marseigne et al. further teach the use of a synthetic sulfated tyrosine analog of compound 6 comprising methanesulfonic acid derivative to enhance the chemical stability in peptides containing tyrosine O-sulfate (p3621, col 2, last para bridging to p3622, col 1 and scheme 1). The combination would have reasonable expectation of success because both references teach a peptide comprising a tyrosine O-sulfate residue.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Response to Arguments
Applicant did not have new arguments after previous response to arguments in the prior advisory action dated 12/28/2020. See response to arguments in the prior advisory action.

2.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Cummings et al. in view of Marseigne et al. as applied to claims 23-26, 32-37, 41-43 and further in view of PubChem CID: 656387 (https://pubchem.ncbi.nlm.nih.gov/compound/656387, previously cited 2/27/2020). 
Claim 29 is drawn to the polysaccharide comprises
2-(acetylamino)-2-deoxy-galactose alpha 1 bonded to W1,
galactose beta 3 bonded to 2-(acetylamino )-2-deoxy-galactose,
2-(acetylamino)-2-deoxy-glucose beta 6 bonded to 2-(acetylamino)-2-deoxy-galactose,
fucose is alpha 3 bonded to 2-(acetylamino)-2-deoxy-glucose,
galactose beta 4 bonded to 2-(acetylamino)-2-deoxy-glucose, and

    PNG
    media_image3.png
    220
    251
    media_image3.png
    Greyscale
5-acetamido-3,5-dideoxy-glycero-galacto-2-nonulosonic acid alpha 3 bonded to galactose
Cummings et al. view of Marseigne et al. teach a method of administering a glycopeptide comprising at least one methanesulfonic acid modified tyrosine residue and a saccharide structure R1 [Fig 1B, Fig 6A shown as follows] to treat a cancer as applied to claims 23-26, 32-37, and 41-43 above. 
Cummings et al. do not explicitly teach a saccharide structure comprising 5-acetamido-3,5-dideoxy-glycero-galacto-2-nonulosonic acid.
PubChem CID: 656387 shows sialic acid having a synonym of 5-acetamido-3, 5-

    PNG
    media_image4.png
    71
    754
    media_image4.png
    Greyscale

One of ordinary skill in the art before the effective filing date of the claimed invention would have been suggested and/or motivated to optimize the synthesized oligosaccharide structure because Cummings et al. suggest the use of different oligosaccharides conjugated to the glycopeptide to optimize its binding to P-selectin [Example 7, 0063-0074; Fig 6A-6C]. The optimization would have reasonable expectation of success as suggested by Cummings's GSP-6 compound [Fig IB, 0060, Fig 5].
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Response to Arguments
Applicant did not have new arguments after previous response to arguments in the prior advisory action dated 12/28/2020. See response to arguments in the prior advisory action.

3.	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Cummings et al. in view of Marseigne et al. as applied to claims 23-26, 32-37, 41-43 and further in view of Kim et al. (Proc. Natl. Acad. Sci. USA. 1998; 95(16):9325-30, previously cited 2/27/2020.).
Claim 40 is drawn to a specific cancer treated by the peptide formula of SEQ ID NO: 1.

Cummings et al. view of Marseigne et al. do not explicitly teach a treated cancer, but Cummings et al. suggest "P-Selectin Deficiency Attenuates Tumor Growth and Metastasis" taught by Kim et al. [0021].
Kim et al. suggest P-selectin, which normally binds leukocyte ligands, can promote tumor growth and facilitate the metastatic seeding of a mucin-producing carcinoma (Abstract). Kim et al. suggest the use of anti-P-selectin therapy either a natural ligand PSGL-1 or other compound (e.g., heparin) to interfere with the interaction of P-selectin and tumor mucins for antimetastatic effects (p9330, col 1, para 2), consistent with Cummings's teachings. Kim et al. show that P-selectin facilitates the development of micrometastasis of injected cancer cells in the lung (p9328, Fig 3). Because Kim et al. suggest the use of a natural ligand PSGL-1 or an analog compound to interfere with the interaction of P-selectin and tumor mucins for antimetastatic effects (p9330, col 1, para 2), one of ordinary skill in the art would have been suggested and motivated to use Cummings's P-selectin binding compounds to treat lung-metastatic cancers by blocking the interaction of P-selectin and tumor mucins, reading on the limitation in claim 40.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivate to combine the teachings (Cummings et al. view of Marseigne et al.) with Kim's antimetastatic therapy because Kim et al. suggest the use of a natural ligand PSGL-1 or an analog compound to interfere with the interaction of P-selectin and tumor mucins for antimetastatic effects (p9330, col 1, para 2). The combination would have reasonable expectation 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Response to Arguments
Applicant did not have new arguments after previous response to arguments in the prior advisory action dated 12/28/2020. See response to arguments in the prior advisory action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-26, 29, and 32-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10,253,071 B2 (the ‘071 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of the '071 patent disclosed a glycopeptide identical to the instant glycopeptide (SEQ ID NO: 1) used by the claimed method. Thus, claims 1-16 of the '071 consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound. According to the Sun Pharma. court, "[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of 
Response to Arguments
Applicant did not have new arguments after previous response to arguments in the prior advisory action dated 12/28/2020. See response to arguments in the prior advisory action.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
09-June-2021
/Soren Harward/Primary Examiner, Art Unit 1631